Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. Drawings submitted on 1/31/2020 have been accepted.
The following is an examiner’s statement of reasons for allowance: the above claims are allowed over the closest prior arts of record. 
One closest prior art is US 2017/0110754 to Nishiyama et al. The reference teaches a fuel cell stack 10  comprising a cell stack body 14as comprising a plurality of power generation cells 14 stacked 5together in a stacking direction, the power generation cells each including a membrane electrode assembly and a separator ([0026]), wherein a terminal plate 20a, 20b is provided at one end of the cell stack body in the stacking direction, an insulator or insulating member 22a, 22b is 10provided outside the terminal plate, and an end plate 26a, 26b is provided outside the insulator (Fig. 3; [0024]; [0025]), a power output unit including terminal bars (electric power collecting terminals) 66a, 66b and high voltage cable 110 configured to collect electrical energy generated in the power generation cell to an outside is electrically connected to the terminal plate (Figs. 1, 3, and 5; [0040]; [0055]; [0057]; [0066]), 15the insulator has a surface facing the cell stack body, and wherein the power output unit comprises: a first conductor or terminal bar (electric power collecting terminal) 66a, 66b extending to penetrate through the insulator in the stacking direction (Fig. 3; [0040]). Although the cable 110 extends from the terminal bar (electric power collecting terminal) 66a, 66b to an outside of an outer peripheral end of the insulator, it does not do so in a state where the second conductor is placed on the insulator on an opposite side to the cell stack body, and the second conductor is positioned inside the end plate in the stacking direction of the cell stack body as claimed. In addition, Nishiyama et al. does not teach the claimed seal part configured to prevent leakage of fluid is provided on the surface of the insulator facing the cell stack body, the seal part being provided around the terminal plate.
Another closest prior art is US 2009/0004533 to Tanaka et al. The reference teaches a fuel cell stack 10 comprising a cell stack body comprising a plurality of power generation cells 12 stacked together in a stacking direction, the power generation cells each including a membrane electrode assembly and a separator, wherein a terminal plate 16a, 16b is provided at one end of the cell stack body in the stacking direction, an insulator or insulating plate 18a, 18b is provided outside the terminal plate, and an end plate 20a, 20b is provided outside the insulator (Figs. 1-3; [0031-33]), a power output unit including plate like terminal 48a, 48b configured to collect electrical energy generated in the power generation cell to an outside is electrically connected to the terminal plate ([0040]), the insulator has a surface facing the cell stack body, and wherein the power output unit comprises a conductor including the plate like terminal 48a, 48b extending from the terminal plate 16a, 16b to an outside of an outer peripheral end of the insulator 18a, 18b, and the conductor is positioned inside the end plate in the stacking direction of the cell stack body (Fig. 1). However, since the conductor including the plate like terminal 48a, 48b extends from the terminal plate 16a, 16b, Tanaka et al. does not teach the claimed first conductor or second conductor. Tanaka et al. also does not teach the claimed seal part provided on the insulator.
While one of ordinary skill in the art may have reasonably placed a seal part around the terminal plate to prevent leakage of fluid, there is no motivation to modify the prior art conductors to arrive at the claimed invention. The prior arts demonstrate that the conductor collects electrical energy from the cells to the outside through an end or the top of the fuel cell stack. However, one skilled in the art would not have modified the conductor of Nishiyama et al. so that it penetrates through the insulator but not the end plate and turns to top side of the fuel cell stack along the surface of the insulator. Nor would have one broken the conductor of Tanaka et al. into two portions, one of which penetrates the insulator and the other extending along the surface of the insulator to the outside, while the prior art conductor reaches the same side of the fuel cell stack by directly extending from the terminal plate. Therefore, the claims are allowed over the closest prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725